EXHIBIT 10.31

 

AMENDMENT TO THE DYNEGY NORTHEAST GENERATION, INC. SAVINGS

INCENTIVE PLAN

 

WHEREAS, Dynegy Northeast Generation, Inc. (the “Company”) maintains the Dynegy
Northeast Generation, Inc. Savings Incentive Plan (the “Plan”);

 

WHEREAS, the Plan was last amended and restated effective January 31, 2001 and
was subsequently amended to incorporate “good faith” amendments for compliance
with the provisions of the Economic Growth and Tax Relief Reconciliation Act of
2001 (“EGTRRA”);

 

WHEREAS, the Company desires to permit catch-up contributions effective January
1, 2004 in accordance with EGTRRA;

 

WHEREAS, Rev. Proc. 2002-29 requires that qualified defined contribution plans
be amended by the end of the first plan year beginning on or after January 1,
2003 to comply with the final and temporary regulations of Section 401(a)(9) of
the Internal Revenue Code of 1986, as amended (the “Code”) and provides model
amendments for such purpose;

 

NOW THEREFORE, in consideration of the premises, the Plan is hereby amended as
follows:

 

I.

 

Effective January 1, 2004, a new Section 4.9 is hereby added to the Plan to
provide as follows:

 

“4.9 Catch-up Contributions. Effective January 1, 2004, all Eligible Employees
who are eligible to make elective deferrals under this Plan and who have
attained age 50 before the close of the Plan Year shall be eligible to make
catch-up contributions in accordance with, and subject to the limitations of,
Section 414(v) of the Code. Such catch-up contributions shall not be taken into
account for purposes of the provisions of the Plan implementing the required
limitations of Section 402(g) and 415 of the Code. The Plan shall not be treated
as failing to satisfy the provisions of the Plan implementing the requirements
of Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of the Code, as
applicable, by reason of the making of such catch-up contributions.
Notwithstanding any other provision of the Plan, catch-up contributions shall
not be matched by Employer Contributions.”



--------------------------------------------------------------------------------

II.

 

Effective January 1, 2003, the Plan is hereby amended to provide as follows:

 

“Minimum Distribution Requirements. Rev. Proc. 2002-29 requires that qualified
defined contribution plans be amended by the end of the first Plan Year
beginning on or after January 1, 2003, to comply with final and temporary
regulations under Section 401(a)(9) of the Code, relating to required minimum
distributions, and provides model amendments for this purpose. The following
provisions reflect such model amendments, but are not intended to provide any
right to any optional form of distribution not otherwise provided in the Plan.

 

(a) General Rules.

 

(i) Effective Date. The provisions of this Section will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year.

 

(ii) Precedence. The requirements of this Section will take precedence over any
inconsistent provisions of the Plan.

 

(iii) Requirements of Treasury Regulations Incorporated. All distributions
required under this Section will be determined and made in accordance with the
Treasury regulations under Section 401(a)(9) of the Code.

 

(iv) TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of
this Section distributions may be made under a designation made before January
1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and Fiscal
Responsibility Act (“TEFRA”) and the provisions of the Plan that relate to
Section 242(b)(2) of TEFRA.

 

(b) Time and Manner of Distribution.

 

(i) Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.

 

(ii) Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

(A) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, distributions to the surviving spouse will begin by December 31 of
the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.

 

(B) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, distributions to the designated beneficiary will begin
by December 31 of the calendar year immediately following the calendar year in
which the Participant died.

 

2



--------------------------------------------------------------------------------

(C) If there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

(D) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Subsection (b)(ii), other than
Subsection (b)(ii)(A), will apply as if the surviving spouse were the
Participant.

 

For purpose of this Subsection (b)(ii) and Subsection (d), unless Subsection
(b)(ii)(D) applies, distributions are considered to begin on the Participant’s
required beginning date. If Subsection (b)(ii)(D) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under Subsection (b)(ii)(A). If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant’s required beginning date (or to the Participant’s
surviving spouse before the date distributions are required to begin to the
surviving spouse under Subsection (b)(ii)(A)), the date distributions are
considered to begin is the date distributions actually commence.

 

(iii) Forms of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year distributions will be made in accordance with Subsections (c) and (d) of
this Section. If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Section 401(a)(9) of the Code and
the Treasury regulations.

 

(c) Required Minimum Distributions During Participant’s Lifetime.

 

(i) Amount of Required Minimum Distribution For Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:

 

(A) the quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or

 

(B) if the Participant’s sole designated beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

 

3



--------------------------------------------------------------------------------

(ii) Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Subsection (c) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant’s
date of death.

 

(d) Required Minimum Distributions After Participant’s Death.

 

(i) Death On or After Date Distributions Begin.

 

(A) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated beneficiary, determined as follows:

 

(1) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

 

(2) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

 

(3) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 

(B) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

4



--------------------------------------------------------------------------------

(ii) Death Before Date Distributions Begin.

 

(A) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the remaining life expectancy of the
Participant’s designated beneficiary, determined as provided in
Subsection(d)(i).

 

(B) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

(C) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Subsection (b)(ii)(A), this Subsection
(d)(ii) will apply as if the surviving spouse were the Participant.

 

(e) Definitions.

 

(i) Designated beneficiary. The individual who is designated as the beneficiary
under the applicable section of the Plan and is the designated beneficiary under
Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-1, Q&A-4,
of the Treasury regulations.

 

(ii) Distribution calendar year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s required beginning
date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Subsection (b)(ii). The required minimum distribution
for the Participant’s first distribution calendar year will be made on or before
the Participant’s required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.

 

(iii) Life expectancy. Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury regulations.

 

(iv) Participant’s account balance. The account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and

 

5



--------------------------------------------------------------------------------

allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

 

(v) Required beginning date. The date specified in Section 401(a)(9)(C) of the
Code.”

 

Except as herein modified, the Plan shall remain in full force and effect.

 

IN WITNESS WHEREOF, this Amendment has been executed this 23rd day of December,
2003, to be effective as of the date set forth above.

 

Dynegy Northeast Generation, Inc.

By:

 

/s/ TERESA L. NAYLOR

--------------------------------------------------------------------------------

Name:

 

Teresa L. Naylor

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

6